616 F.2d 967
104 L.R.R.M. (BNA) 2631, 89 Lab.Cas.  P 12,133
GENERAL MOTORS CORP., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1706.
United States Court of Appeals,Sixth Circuit.
March 14, 1980.

Michael J. Connolly, General Motors Corp., Detroit, Mich., for petitioner.
Elliott Moore, Jay Shanklin, Deputy Associate Gen. Counsel, N. L. R. B., Michael Murchison, Washington, D. C., Emil C. Farkas, Director Region 9, N. L. R. B., Cincinnati, Ohio, for respondent.
Before BROWN, KENNEDY and JONES, Circuit Judges.

ORDER.

1
General Motors Corporation (GM) petitions for review of a decision and order of the NLRB.  The NLRB has filed a cross-petition for enforcement of its order.  The NLRB held that GM violated Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1), (3), by suspending a union district committeeman for his use of the grievance procedure.  The NLRB ordered GM to cease and desist its violations of the Act and to make the committeeman whole for any loss of earnings from his suspension.*


2
GM argues that the union committeeman abused the grievance procedure by taking too much time discussing the grievance with the grievant and by refusing to comply with a request that he submit this dispute on abuse of the procedure to the grievance procedure.  The sole issue in this case is whether substantial evidence supports the NLRB's decision and order.  Upon review of the entire record and careful consideration of the parties' arguments, we hold that substantial evidence does support the NLRB's decision and order.


3
Accordingly, the NLRB's order is enforced.



*
 General Motors v. NLRB.  Its decision is reported at 233 N.L.R.B. No. 13 (1977)